Citation Nr: 0944842	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1944 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The RO declined to 
reopen the Veteran's previously denied claim for service 
connection for bilateral hearing loss based on a finding that 
new and material evidence had not been received.  

This case was previously before the Board in July 2007, at 
which point the Veteran's application to reopen his 
previously denied claim was granted, and the case was 
remanded for further development on merits of the claim.  As 
the remand directive have been complied with, the case is now 
properly before the Board.  Moreover, as the Board's decision 
herein constitutes a complete grant of the benefit sought on 
appeal, no further development is necessary.

The Board notes that the Veteran's representative indicated 
in a November 2009 informal hearing presentation that the 
Veteran had passed away, based on a letter from the Veteran's 
"wife."  However, it is clear that this letter was 
erroneously associated with the Veteran's claims file, as it 
pertained to another appellant.  Such error has now been 
rectified.  Upon thorough review of the case file, it is 
clear that this letter did not affect the RO's adjudication 
of the Veteran's claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he was 
exposed to loud noise and had symptoms of hearing loss during 
service, and his current bilateral hearing loss is related to 
such in-service experiences.

CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for bilateral hearing loss constitutes a full grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and 
implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where 
a condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection 
may be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Under 38 C.F.R. § 3.307, certain chronic diseases as 
enumerated in 38 C.F.R. 
§ 3.309(a), including organic diseases of the nervous system 
(such as sensorineural hearing loss), will be presumed to 
have been incurred in or aggravated by service if they 
manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 C.F.R. § 3.304; see also Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 
3.303(b), the nexus element may be established based on 
medical or lay evidence where there is competent evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  Lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

For VA purposes, impaired hearing is a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the claims file includes VA and private 
treatment records, as well as VA examination reports, which 
establish a current bilateral hearing loss disability for VA 
purposes.  Specifically, private treatment records dated in 
July 1998 indicate that the Veteran had speech discrimination 
scores of 68 percent in the right ear and 48 percent in the 
left ear, and the Veteran was medically cleared for hearing 
aids.  Although the puretone thresholds were not broken down, 
the audiogram appears to indicate thresholds of greater than 
40 decibels in both ears from the 1000 to 4000 Hertz levels.  
Additionally, an August 1999 VA treatment record indicates a 
diagnosis of bilateral severe to profound sensorineural 
hearing loss, with significant asymmetry noted at 3000 to 
6000 Hertz (left greater than right).  Most recently, a June 
2009 VA examination report indicates the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
90
95
105
LEFT
75
80
90
100
105

The Veteran had speech recognition scores of 60 in the right 
ear and 32 in the left ear.  Based on these results, the VA 
audiologist diagnosed the Veteran with moderately severe to 
profound sensorineural hearing loss in the right ear and 
severe to profound sensorineural hearing loss in the left 
ear.  As such, the evidence establishes a current bilateral 
hearing loss disability under 38 C.F.R. § 3.385.

The Veteran asserts that he is entitled to service connection 
for his current bilateral hearing loss because such condition 
is related to his in-service noise exposure while serving as 
a machinist's mate aboard the USS LST 522.  He reports that 
he first experienced hearing loss approximately one month 
after beginning such assignment, where he was continually 
exposed to loud noise from working on diesel engines without 
ear protection.  The Veteran states that he has had 
continuous hearing loss since separation from service, which 
has progressed over the years.  See, e.g., October 1998 
claim, November 2005 VA examination report.

The Veteran's report of separation from service confirms that 
his ratings included a machinist's mate and that he served on 
the USS LST 522.  Such assignment would be consistent with 
frequent loud noise exposure during service.  The Veteran's 
service treatment records are negative for complaints or 
treatment for hearing difficulties.  His entrance and exit 
examinations both reflect normal hearing and 15/15 hearing in 
both ears (whispered and spoken voice).  The Veteran states 
that there was no doctor on the ship and he received no 
treatment for hearing loss during service, but he mentioned 
his problem to a pharmacist's mate on the ship but was told 
that he would be all right.  See June 2005 claim, April 2006 
hearing transcript.  Despite the lack of in-service 
documentation of any hearing loss, the Veteran is competent 
to describe the nature and extent of his in-service hearing 
difficulties.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. 
App. at 307-08.  Additionally, a VA medical professional 
indicated in a September 2009 opinion that "whisper" tests 
may not detect partial hearing loss especially in the higher 
frequencies.

The earliest treatment records in the claims file concerning 
the Veteran's hearing loss are dated in July 1998.  However, 
the Veteran states that he sought treatment for such 
condition shortly after service, but those providers are now 
deceased and his records are unavailable.  See undated letter 
received post-October 1998 claim, October 2000 claim.  The 
Veteran is competent to testify as to the receipt of 
treatment for hearing loss.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (lay person is competent to testify as to 
lack of observable symptoms prior to service, continuous 
symptoms after service, and receipt of medication for such 
symptoms).  Additionally, the lack of contemporary medical 
records does not, in and of itself, render the Veteran's 
statements as to chronicity and continuity of symptoms not 
credible.  See Buchanan, 451 F.3d at 1337.

In addition to the Veteran's testimony as to the chronicity 
and continuity of his bilateral hearing loss, there are 
several medical opinions of record as to the cause of such 
disability.  Specifically, the Veteran submitted a January 
2006 letter from his private ear, nose, and throat doctor, 
Dr. D'Agostino, stating that it is very likely that the 
Veteran's service as a diesel mechanic aboard the Landing 
Ship Tank (LST) contributed to his hearing loss.  
Additionally, a VA audiologist indicated in a June 2009 VA 
examination report that, as there was no formal audiological 
evaluation performed upon the Veteran's discharge from 
service, it is at least as likely as not that his current 
bilateral hearing loss is the result of military noise 
exposure.  

As the VA audiologist indicated that she was unable to 
comment on the other medical opinions of record, a VA medical 
opinion was requested.  In a September 2009 opinion, a VA 
medical professional stated that it was at least as likely as 
not that the Veteran incurred mild or partial hearing loss as 
a result of in-service noise exposure and/or possible 
exposure to solvents from working with diesel engines, but it 
was more likely that the Veteran did not have significant 
hearing loss at that time.  The VA medical professional 
further stated that neither the reported in-service noise 
exposure, nor the possible exposure to solvents, could 
explain the Veteran's current level of hearing loss.  Based 
on a finding that the Veteran first noted hearing loss at 75 
years of age (or in 1998) and that he worked as a machinist 
for many years after service, the VA medical professional 
opined that the Veteran's current bilateral hearing loss was 
likely caused by the aging process and post-service noise 
exposure as a machinist.  However, in contrast to such 
findings, the Board notes that the Veteran has reported 
repeatedly that he has experienced hearing loss since 
service, or for over 50 years, and the first documentation of 
such disability in July 1998 showed significant hearing loss.  
Additionally, the Board is unable to find any indication that 
the Veteran worked as a machinist after service.  Rather, the 
Veteran reported to VA providers in December 1947 and 
November 2005 that he worked as a carpenter or in 
construction after service.  The Board notes that he did 
report wearing no ear protection in November 2005; however, 
there is no indication as to the level of noise exposure from 
construction work.

Based on the foregoing information, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
he is entitled to service connection for bilateral hearing 
loss.  As noted above, the evidence of record establishes a 
current hearing loss disability and in-service noise 
exposure.  Additionally, the Veteran is competent to testify 
as to his hearing difficulties during service and continued 
problems since that time, and there is no indication that 
such testimony is unreliable.  In addition to this lay 
testimony, Dr. D'Agostino and the June 2009 VA audiologist 
both opined that the Veteran's current hearing loss is, at 
the very least, at least as likely as not related to his in-
service noise exposure.  The September 2009 VA medical 
professional also opined that the Veteran's in-service noise 
exposure at least as likely as not caused some hearing loss.  
Although the VA medical professional concluded that the 
current severity of Veteran's hearing loss was more likely 
caused by other, nonservice-related factors, the Board gives 
less weight to such opinion due to the discrepancies between 
the VA medical professional's factual findings and the other 
evidence of record.  

As such, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the evidence of record 
establishes that his current bilateral hearing loss is 
related to service.  Accordingly, he is entitled to service 
connection for such disability.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


